394 U.S. 574 (1969)
DAVIS
v.
UNITED STATES.
No. 1146, Misc.
Supreme Court of United States.
Decided April 7, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Solicitor General Griswold, Assistant Attorney General Vinson, and Beatrice Rosenberg for the United States.
PER CURIAM.
In accordance with the views expressed by the Solicitor General and upon an examination of the papers in this case, the motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Southern District of California for a further hearing on such evidence as the petitioner may present on the question of his right to appeal.